FOX, J. —
This cause is brought to this court by appeal on the part of the plaintiff from the judgment of the circuit court of the city of St. Louis in an ejectment proceeding finding the issues for the defendants.
It .is sufficient to say of this cause that the same propositions are involved as in the case of Buxton v. Kroeger, ante, page 224. The conclusions reached in the Kroeger case must he held decisive of the case at bar, and the judgment of the circuit court should he affirmed, and it is so ordered.
Burgess, Lamm and Graves, JJ., concur; Valliant, C. J., Gantt and Woodson, JJ., dissent.